DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 38-41, and 51-65 are pending.
Claims 62-65 are newly added.
Claims 42-50 are canceled.
Response to Arguments
Applicant’s arguments, see page 8, filed 06/09/2021, with respect to the specification objections have been fully considered and are persuasive. The respective title and abstract objections of the specification has been withdrawn per applicant’s amendments.
Allowable Subject Matter
Claims 38-41 and 51-65 allowed.
The following is an examiner’s statement of reasons for allowance:
May et al US20070013914 (hereinafter “May”) discloses a diaphragm optic sensor comprises a single crystal ferrule, preferably single crystal sapphire, including a bore having an optical fiber disposed therein and a diaphragm attached to the ferrule, the diaphragm being spaced apart from the ferrule to form a Fabry-Perot cavity. The cavity is formed by creating a pit in the ferrule or in the diaphragm, or by interposing a spacer between the diaphragm and ferrule. The components of the sensor are preferably welded together, preferably by laser welding. In some embodiments, the entire ferrule is bonded to the fiber along the entire length of the fiber 
However, May fails to disclose an interrogator for detecting a deflection and an optical path distance (OPD) of the cavity based on at least two light signals having similar wavelengths and coherence lengths reflected off of surfaces of said diaphragm and said base, wherein said coherence lengths at of intermediate length between an OPD of said cavity and OPDs of other pairs of surfaces of said diaphragm and said base; wherein a quadrature phase detection unit is provided, the quadrature phase detection unit being configured to demodulate one or more signals received by the interrogator.
Vernooy et al US20100245840 (hereinafter “Vernooy” discloses an optical pressure sensor interrogation system is provided. The system includes a light source for providing an optical signal to an optical pressure sensor and an optical coupler for receiving a reflected signal from the optical pressure sensor. The optical coupler splits the reflected signal and provides a first portion of the reflected signal to a first optical detector. The system further includes a filter for receiving a second portion of the reflected signal and providing a filtered signal to a second optical detector and a processing circuitry configured to obtain pressure based on a division or a subtraction of light intensities of the first and the second optical detector output signals. The processing circuitry is further configured to provide a feedback signal to the light source to control a wavelength of the optical signal. (Fig 1-12, Paragraph 0026-0044)
However, Vernooy fails to disclose an interrogator for detecting a deflection and an optical path distance (OPD) of the cavity based on at least two light signals having similar wavelengths and coherence lengths reflected off of surfaces of said diaphragm and said base, wherein said coherence lengths at of intermediate length between an OPD of said cavity and 
Prior arts such as May and Vernooy made available do not teach, or fairly suggest, an interrogator for detecting a deflection and an optical path distance (OPD) of the cavity based on at least two light signals having similar wavelengths and coherence lengths reflected off of surfaces of said diaphragm and said base, wherein said coherence lengths at of intermediate length between an OPD of said cavity and OPDs of other pairs of surfaces of said diaphragm and said base; wherein a quadrature phase detection unit is provided, the quadrature phase detection unit being configured to demodulate one or more signals received by the interrogator.
Hence the best prior art of record fails to teach the invention as set forth in claims 38-41, and 51-65 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855